UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 5, 2013 METROCORP bancshares, inc. (Exact name of registrant as specified in its charter) Texas 000-25141 76-0579161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9600Bellaire Boulevard, Suite252 Houston, Texas 77036 (Address of principal executive offices including zip code) Registrant's telephone number, including area code: (713)776-3876 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre- commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre- commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . On August 5, 2013, Saishi Frank Li notified MetroCorp Bancshares, Inc. (the “Company”) of his decision to resign, effective immediately, as a class III director of the Company, as a member of the Company’s Compensation Committee and as a director of MetroBank, N.A. Mr. Li has not advised the Company of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices and has resigned from his positions to focus on the global expansion of his firm. - 2 - Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METROCORP BANCSHARES, INC. (Registrant) Dated: August 5, 2013 By: /s/GeorgeM. Lee GeorgeM. Lee Chairman, President and Chief Executive Officer
